Citation Nr: 1432336	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-35 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected bilateral tinnitus and/or service-connected adjustment disorder with mixed anxiety and depressed mood (hereinafter, psychiatric disorder).

2.  Entitlement to service connection for insomnia, to include as secondary to service-connected bilateral tinnitus and/or a service-connected psychiatric disorder.


REPRESENTATION

Veteran represented by:	Marc Whitehead, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  These issues were previously remanded in February 2012 for additional development and the case now returns to the Board for final appellate review.

The Veteran provided testimony at a personal hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO in North Little Rock, Arkansas, in November 2010.  A transcript of that hearing has been associated with the Veteran's claims file.   

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals additional VA treatment records dated through May 2014.  While the agency of original jurisdiction (AOJ) has only considered VA treatment records dated through March 2012, as noted in the June 2013 supplemental statement of the case, the Board finds that the subsequently obtained records contain duplicative information of that previously of record and considered by the AOJ.  Specifically, as relevant to the claims decided herein, such newly associated VA treatment records only show a diagnosis of hypertension, which was previously of record.  Therefore, the Board may proceed with the adjudication of the Veteran's claims at this time.

The Board observes that the Veterans Appeals Control and Locator System (VACOLS) reflects that the RO has received a substantive appeal with respect to the issues of entitlement to service connection for erectile dysfunction, Meniere's syndrome with hearing loss, and migraines.  To date, the paper and electronic claims folders (Virtual VA and VBMS)) do not contain jurisdictional documents pertaining to such issues beyond an April 2013 rating decision (i.e., a notice of disagreement, statement of the case, or substantive appeal).  Moreover, a July 2014 deferred rating decision contained in VBMS indicates that additional development was pending for such claims and the return of the claims file from the Board was needed for review.  Therefore, the Board defers assuming jurisdiction over such issues.


FINDINGS OF FACT

1. Hypertension is not related to any disease, injury, or incident of service, was not manifested within one year of service discharge, and was not caused or aggravated by the Veteran's service-connected tinnitus and/or psychiatric disorder.

2. The Veteran does not have a diagnosis of insomnia or a sleep disorder that is separate and distinct from his service-connected psychiatric disorder.


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for hypertension, to include as secondary to bilateral tinnitus and/or a psychiatric disorder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

2. The criteria for establishing service connection for insomnia, to include as secondary to bilateral tinnitus and/or a psychiatric disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, multiple letters sent by the RO to the Veteran in August 2008, July 2009, August 2009, and February 2012, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, to include on a secondary basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

While the February 2012 letter was issued after the initial November 2009 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the February 2012 letter was issued, the Veteran's claim was readjudicated in the June 2013 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

With regard to the duty to assist, the Board notes that this duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent  treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also notes that the Veteran's STRs are limited and do not contain complete records.  Despite exhaustive efforts by VA to locate and obtain the Veteran's complete STRs, only a copy of the Veteran's June 1973 enlistment examination is contained in the claims file.  Documentation shows that an initial request for the Veteran's STRs was made in November 2002.  In March 2003, the RO was advised that such records had not yet been "retired" to Code 13 and that the request was being forwarded to Code 11.  The RO made follow-up inquiries to Code 11 in June 2003 and August 2003.  In a response from Code 11, the Appeals Management Center (AMC) was advised that a temporary file was located at the RO in Wichita, Kansas.  In March 2010, AMC contacted the Wichita RO and requested that it forward any STRs in its possession.  The Wichita RO advised, however, that the only service treatment record in its temporary file was a copy of the June 1973 enlistment examination, which was already of record in the Veteran's claims file.  

In April 2010, the AOJ issued a Memorandum of formal finding regarding the unavailability of the Veteran's STRs and dental records.  This memorandum indicates that all procedures to obtain these records have been correctly followed and that the evidence to this effect was in the file.  The memorandum also stated that all efforts to obtain these records have been exhausted and that further attempts would be futile.  In addition, in various statements of the case, the Veteran was advised to submit copies of his STRs if he had them.  As such, he was on notice that VA did not have a full copy of his STRs, but did not provide any additional records.    

In light of the foregoing, the Board finds that appropriate steps have been taken to locate the STRs and that further attempts would be futile.  Additionally, the Veteran has been appropriately notified of their unavailability.  As such, the Board finds that additional development in this regard is not necessary.
     
Moreover, the Veteran's post-service VA and private treatment records have been obtained and considered.  In this regard, the case was remanded in February 2012, in part, in order to provide the Veteran an opportunity to identify all records relating to his claims and obtain additional VA treatment records.  The Board notes that all identified records have been associated with the file and reviewed.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

As part of the prior remand, the Veteran was also afforded two VA examinations in March 2012 with respect to the issues decided herein.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran, a review of the record, and a physical examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran and a review of the medical records.  Moreover, they offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations and opinions regarding the issues decided herein has been met. 

As noted previously, the Veteran's claims were remanded in February 2012 in order to conduct additional development, to include providing him VCAA notice regarding the substantiation of his claims as secondary to his service-connected psychiatric disorder; affording him an opportunity to identify any outstanding treatment records; obtaining updated VA treatment records; and affording him VA examination so as to determine the nature and etiology of his claimed disorders.  As previously discussed, the Veteran was provided with a letter in February 2012 which advised him of the evidence and information necessary to substantiate his claims as secondary to his psychiatric disorder and invited him to identify any additional treatment records.  Additionally, updated VA treatment records were obtained and associated with the record.  Finally, the Veteran was afforded with VA examinations in March 2012, which fully addressed the Board's inquiries.  Therefore, the Board finds that the AOJ has substantially complied with the February 2012 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Finally, in November 2010, the Veteran was provided an opportunity to set forth his contentions during an Board hearing before the undersigned VLJ.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ, who chairs a hearing, fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the Board hearing, the undersigned VLJ noted the issues on appeal.  Also, information was solicited regarding the Veteran's contentions with regard to why he believed that his hypertension and insomnia were caused or aggravated by his tinnitus and psychiatric disorder.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Based upon such hearing testimony, the case was remanded in February 2012 in order to obtain additional records and afford the Veteran VA examinations so as to determine the nature and etiology of his claimed hypertension and insomnia.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In sum, VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board's proceeding to the merits of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include cardiovascular-renal disease, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended effective October 10, 2006.  As the Veteran filed his claims after this date, the amended regulations apply.  Such provide that VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

As previously noted, the Veteran's complete STRs are unavailable.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule. 38 U.S.C.A. § 5107(b); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  Moreover, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Hypertension

The Board notes at the outset that the Veteran does not allege, nor does the record reflect, that he first manifested hypertension during service, or within one year of his discharge from service, or that such is otherwise related to service on a direct basis. In this regard, his available service treatment records are silent for any complaints, treatment, or diagnoses referable to hypertension.  Moreover, it was not until almost twenty years after service that there was any indication that the Veteran had hypertension.  Specifically, in July 1994, a private physician, J.L.H., M.D., determined that the Veteran's cardiac catheterization laboratory test results were suggestive of hypertensive cardiovascular disease, and, a July 2002 private treatment record showed the first documented diagnosis of hypertension.    

Rather, the Veteran has claimed that his hypertension is secondary to service-connected tinnitus and/or psychiatric disorder.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

In this regard, the Veteran alleged in his August 2008 claim that his high blood pressure is related to his tinnitus.  In a July 2009 statement, the Veteran again alleged that his high blood pressure is secondary to his tinnitus.  In an August 2009 statement, the Veteran's spouse asserted that the Veteran's tinnitus causes his blood pressure to be unstable, and therefore his doctors have to adjust his blood pressure medication periodically.  The Veteran asserted in a March 2010 letter that his tinnitus "has created...High Blood Pressure," and that he cannot get his blood pressure under control.

At his November 2010 Board hearing, the Veteran asserted that his tinnitus causes tension and soreness in his shoulder which makes his blood pressure go up.  (p. 10).  The Veteran elaborated that his tinnitus:

[K]eeps you tense all the time, tense and depressed with the things going on and it just makes my blood pressure-my heart beats fast and it makes my blood pressure go up.  And it's kind of like you can tell when it's coming.  So like right here it's just sore right there around the neck area and the muscle that goes all the way up there.  And that makes my heart beat fast and leads to anxiety.  They, she, my therapist says it's anxiety attacks that makes [sic] my blood pressure go up.  (p. 11).

In August 2008, and again in October 2008, a VA clinician noted that the Veteran "states that the tinnitus causes a claustrophobic feeling and that he feels his blood pressure rises as a result of this."  The clinician did not endorse, dispute, or otherwise comment on the Veteran's etiological statement.

In August 2009, the Veteran's treating VA physician noted that the Veteran had requested a statement indicating that he has been treated for a nervous condition, insomnia, claustrophobia, and high blood pressure secondary to tinnitus.  In September 2009, the VA physician listed the Veteran's dates of treatment and wrote that the Veteran has been referred to several VA specialists including sleep medicine, psychotherapy, and audiology.  The physician directed the reader of the letter to consult the Veteran's medical record for specific information regarding the Veteran's health.  The VA physician did not endorse, dispute, or otherwise comment on the Veteran's etiological statement.  

A March 2012 VA hypertension examination revealed that a diagnosis of hypertension.  With regard to any connection between such disorder and the Veteran's service-connected tinnitus and/or psychiatric disorder, the examiner stated that the Veteran's high blood pressure was not at least as likely as not caused by tinnitus or a psychiatric disorder.  As rationale, he stated that neither tinnitus nor psychiatric disorders are listed amid the many causes of hypertension.  The examiner further stated that the Veteran's hypertension was not at least as likely as not aggravated beyond its normal progression by his service-connected psychiatric disorder.  As rationale, he stated that the Veteran had no complications to date from his hypertension and that the examiner knew of no studies that indicated that hypertension was aggravated beyond its normal progression by either tinnitus or a psychiatric disorder. 

The Board accords great probative value to the March 2012 VA examiner's opinion as such was predicated on an interview with the Veteran, a review of the record, and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include as well as consideration of relevant medical principles.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative value to such opinion.  There is no contrary medical opinion of record.

In reaching this conclusion, the Board acknowledges the Veteran's allegations that his hypertension is caused or aggravated by his tinnitus and/or psychiatric disorder.  The Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In the instant case, while the Veteran is capable of describing the way he feels when his tinnitus is unbearable, the Board finds that the question regarding the potential relationship between the Veteran's hypertension and service-connected tinnitus and/or psych disorder, is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); Jones v. Brown, 7 Vet. App. 134, 137 (1994) (where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  

In this regard, the questions of causation and aggravation of hypertension involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of hypertension requires the knowledge of the cardiovascular system, as well as the impact tinnitus and/or a psychiatric disorder have on such system.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Board accords the Veteran's statements regarding the etiology of hypertension little probative value as he is not competent to opine on such a complex medical question.        

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B. Insomnia

The Board notes at the outset that the Veteran does not allege, nor does the record reflect, that he first manifested a diagnosed insomnia or sleep disorder during service, or that such is otherwise related to service on a direct basis. Rather, the Veteran has claimed that his alleged insomnia is secondary to service-connected tinnitus and/or psychiatric disorder.  See Robinson, supra.

In this regard, the Veteran alleged in a July 2009 statement recorded on a VA Form 119, and in a written statement on a VA Form 21-4138, that his insomnia is secondary to his tinnitus.  In an August 2009 letter, the Veteran's spouse wrote that the ringing in his ears is so bad that he is unable to sleep at least 3 times per week.  

The Veteran likewise asserted in a March 2010 letter that his tinnitus "has created...insomnia."

At his November 2010 Board hearing, the Veteran reported that his tinnitus and stress prevent him from sleeping at night.  (p. 3).  He elaborated that although he has machines to match and mask the sound of his tinnitus, the sounds produced by his tinnitus change (e.g., from roaring to crickets), and these changes prevent him both from falling asleep and from staying asleep for more than a few hours.  (pp. 8-10).

The Veteran clarified that he was claiming service connection for insomnia as secondary to both tinnitus and his psychiatric disorder.  (pp. 15-16).

In April 2005, a private physician, J.R.E.D., M.D., found that the Veteran was having difficulty passing a breathing apparatus test due to the intensity of his tinnitus when he is in a closed space.  In August 2008, and again in October 2008, the Veteran told a VA audiologist that his tinnitus causes problems with his sleep, and also causes a claustrophobic feeling.

In February 2009, the Veteran told a VA psychologist that he was having problems sleeping.  In March 2009, he reported that he continued to have insomnia, but using diaphragmatic breathing and other sleep hygiene techniques had helped to reduce the frequency and duration of such episodes.  In April 2009, the Veteran stated that he was waking up too early-around 3:00 am.  

The Veteran told a VA psychologist in May 2009 that his family was around to mourn the loss of a relative; he stated that having so many people around had increased his irritability and anxiety, which disrupted his sleep.  Later in May 2009, the Veteran told his VA psychologist that he frequently wakes up between 2:00 am and 3:00 am and then has difficulty falling back to sleep; he further reported that he snores loudly and that his wife has observed him stopping breathing in his sleep.  The Veteran also noted that he ruminates when he wakes in the middle of the night.

In July 2009, the Veteran told a VA physician that he was having difficulty sleeping, and that his wife reports that he stops breathing when he sleeps.  The VA physician diagnosed the Veteran with insomnia and a sleep disorder.  In August 2009, the Veteran reported having occasional sleep disturbance.

At his August 2009 VA psychiatric examination, the Veteran reported that he is able to fall asleep within a short period of time (between 10:00 pm and 10:30 pm), but that he awakens between 1:00 am and 2:00 am every night and cannot return to sleep.

Also in August 2009, a private clinician diagnosed the Veteran with moderate-to-severe obstructive sleep apnea syndrome.  The clinician noted that the Veteran did not want to try to use a continuous positive airway pressure (CPAP) machine due to his claustrophobia.

In September 2009, a VA physician noted that the Veteran had been diagnosed with sleep apnea, and prescribed a CPAP machine.  From October 2009 through December 2009, the Veteran participated in the VA Veterans Individualized Insomnia Program (VIIP).

In January 2010, the Veteran told a VA audiologist that his tinnitus is very stressful and causes difficulty sleeping.  The audiologist noted that the Veteran may benefit from a consult to Psychology specifically to discuss the tinnitus and how it is affecting his life, including his sleep.  In August 2010, the Veteran reported experiencing ongoing insomnia.

At a March 2012 VA examination, the Veteran's Axis I diagnosis of adjustment disorder with mixed anxiety and depressed mood was noted.  However, the examiner specifically noted that insomnia or a sleep disorder was not found on examination.  Instead, the examiner indicated that one of the symptoms of the Veteran's psychiatric disorder was chronic sleep impairment.  The examiner further added that there were some sleep difficulties noted, but these did not meet the criteria for a sleep disorder diagnosis and were seen as part of the adjustment disorder.  The examiner also stated that no clinically significant daytime impairment was noted with sleep problems.

The Board accords great probative value to the March 2012 VA examiner's opinion as such was predicated on an interview with the Veteran, a review of the record, and a physical examination.  The opinion proffered considered all of the pertinent evidence of record and the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative value to such opinion.  There is no contrary medical opinion of record.  In this regard, the Board notes that, in July 2009, the Veteran's VA physician diagnosed with insomnia and a sleep disorder; however, he did not provide a discussion regarding the interplay between the Veteran's diagnosed psychiatric disorder and his alleged sleep disorder.  Therefore, such finding is afforded little probative value.  

The Board acknowledges the Veteran's allegation that he currently has insomnia, separate and distinct from his psychiatric disorder, that is caused or aggravated by such disorder, or tinnitus.  As indicated previously, while he is competent to describe his symptoms, to include his difficulty sleeping, to include waking frequently.  See Layno, supra.  However, the Board finds that the question regarding the issue of whether the Veteran has insomnia separate and distinct from his service-connected psychiatric disorder is complex in nature.  See Woehlaert; supra; Jones; supra.  In this regard, this question involves complex medical issues beyond an immediately observable cause-and-effect relationship.  Specifically, the diagnosis of insomnia requires the interpretation of results found on examination.  As such, this issue may not be competently addressed by lay evidence, and the Board accords the Veteran's statements regarding insomnia little probative value as he is not competent to opine on such a complex medical question.        

Therefore, the Board finds that because the Veteran does not have insomnia as separate and distinct from his service-connected psychiatric disorder.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for hypertension is denied.

Service connection for insomnia is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


